Philbrook, J.
Action on the case to recover damages for injuries alleged to have been sustained by reason of the negligence of the defendant. The case presents exceptions and motion for new trial by defendant.
*400At the trial, the presiding Justice, under objection of the defendant, permitted the plaintiff to introduce evidence of a custom of others on the defendant railroad as to going between moving cars for the purpose of replacing or pulling coupling pins when.necessary, also as to such acts done by the plaintiff himself before the accident. An examination of the testimony shows that this was prejudicial error. It was not material to the issue in this case whether or not some other individual had or had not been exposed to injury and had escaped. “The entire weight of judicial authority is against the reception of the evidence received subject to objection. The attention of the jury would be diverted from the question really in dispute and. directed to what is collateral.” Parker v. Portland Publishing Co., 69 Maine, 173, and cases there cited. This point being sufficient to support the defendant’s exceptions, it becomes unnecessary to discuss other points in the bill of exceptions, or the motion for hew trial.

Exceptions sustained.


New trial granted.